Citation Nr: 1403445	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-04 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

Degenerative disc disease of the lumbar spine was not present in service; was not manifest to a compensable degree within one year of separation from service; and is unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service and service connection may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86.

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in December 2007 and August 2008.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examinations in May 2008 (with an addendum dated in October 2008) and June 2012 and a hearing before the undersigned in December 2011.  

The report of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veteran Law judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2011 hearing, the undersigned explained the issues on appeal, and suggested the types of evidence that might be helpful in establishing the claims for service connection for the lumbar spine disability and the right elbow disability.  For instance, as to the lumbar spine disability, the Veteran testified that post-service, he was treated as a civilian at Chelsea Naval Hospital and private physicians for back symptoms.  The Veterans Law Judge suggested that obtaining these records and submitting them to VA would be helpful in establishing his claim.  The undersigned also clarified which VA facilities, military facilities, and private providers treated the Veteran.

The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative questioned the Veteran how his symptoms arose and their progression since service.  The representative also questioned the Veteran to establish all providers who have treated him for the two conditions.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  Furthermore, to the extent that the duties were not met, the Board finds that no pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a lumbar spine disability and a right elbow disability. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Service Connection for a Lumbar Spine Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 111, 38 C.F.R.  § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  Degenerative disc disease of the lumbar spine is a listed disease as arthritis.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis (degenerative disc disease), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts
Upon entering service, the Veteran's examination was normal regarding his lumbar spine and he did not report any prior history of back problems.  

In service, in March 1966, the Veteran sought treatment for sudden onset of back pain.  It was in his left flank and radiated down the anterior of his left leg with some inability to move his leg.  The next day, his symptoms had improved but were still quite painful with tenderness in the iliac area.  He also had severe muscle spasms in the lumbar musculature.  The Veteran also had severe lordosis in the lumbar region and scoliosis in the lumbar-thoracic region.

At his separation examination in April 1968, the Veteran's spine examination was normal but he reported a history of back spasms two years earlier.  

The Veteran testified that in service, he was moving a large piece of steel in the form of an arch with another person, who dropped his end.  The Veteran started experiencing pain later that day and sought treatment the next day.  The Veteran was thereafter able to continue his service, performing his duties as required.  After service, although the exact times are unclear, the Veteran testified that he developed back symptoms as a civilian while installing traffic signals and sought treatment at the Chelsea Naval Hospital.  He recalls, however, that it was private physicians who treated him at Chelsea.  

VA has requested copies of all records concerning the Veteran from Chelsea Naval Hospital but the only records in its possession concern an in-service hospitalization in July 1966 for a mandible fracture.

Although contemporaneous records are not of record, in 1978, the Veteran injured his back requiring laminectomy surgery.  After the injury and surgery, the Veteran has not worked and received disability benefits from the Social Security Administration.  The surgery was performed by Dr. Walsh.  The Veteran testified that after the surgery, Dr. Walsh told him that while operating, he saw evidence of a prior injury.  The Veteran contends the only prior injury he had was the March 1966 incident involving the large steel arch.  He informed Dr. Walsh about this and Dr. Walsh replied that he could not tell when the prior injury occurred.  In a March 1996 statement submitted by the Veteran, he also recalls Dr. Walsh telling the Veteran he had the spine of a 90 year old man and the Veteran was 34 years old at that time.  

A July 1988 MRI revealed degenerative disc disease from L2 to S1 with the most severe findings at L4-L5.  There was a bulging or herniated disc causing deterioration and compression of the thecalsac and possibly the exiting nerve roots.  

VA has obtained records from Dr. Walsh, but they consist mainly of outpatient notes from July 1988 to December 1994.  His records do not discuss the 1978 surgery, but state the Veteran is totally and permanently disabled because of his lumbar spine disability.  By March 1989, Dr. Walsh stated the Veteran had advanced spondylosis with obliteration of most of the Veteran's intervertebral disc space.  By September 1991, the Veteran had total loss of function of the L5-S1 nerve root on the left side.  In June 1992, the Veteran was noted to have a persistent left foot drop.

A June 1990 MRI demonstrated extensive abnormal epidural soft tissue in the left anterolateral recess and left neural foramen at L5-S1 obliterating the fat around the exiting L5 nerve root but there was also disc degeneration at L2-L3, L3-L4, and L4-L5.

VA records from May 1991 indicted a history from the Veteran that he had no problem in service, but injured his back in September 1978 with the lamninectomy in October 1978.  This did not result in improvement, but instead, his symptoms gradually worsened and his left leg was now dead.  

In a May 2008 VA examination, lumbar spine X-rays showed moderate to severe diffuse discogenic degenerative changes.  Ther was a grade 1 anterolisthesis of L5 on S1 likely secondary to a combination of facet degeneration change and disc degeneration. 

The Veteran reported that when the other person dropped his end of the steel arch, the Veteran felt vibrations up his back.  He had surgery in October 1979 on L3-L4 and L4-L5 and currently experiences numbness, left foot weakness, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasm, and pain.  His walk is affected by his left foot drop.  The diagnosis was degenerative joint disease of the lumbar spine.  In the examiner's opinion, the left foot drop resulted from the lumbar spine disability.  In an addendum dated in October 2008, the examiner also concluded that the Veteran's current lumbar spine disability was not caused by the in-service treatment.  The Veteran was seen in March 1966 for muscle spasms and there was no indication of problems at separation.  On the other hand, the Veteran had a back injury in 1978 while working as a pipefitter in a shipyard.  This injury caused him to medically retire.  In the examiner's opinion, the Veteran's back injury occurred years after separation.  

In June 2012, the Veteran had another VA examination and again reported injuring his back while moving a large steel arch.  After the other end was dropped, the Veteran felt a great deal of vibration.  As to the shipyard accident, the Veteran stated he was moving a 55 gallon drum when he felt immediate pain.  He had emergency surgery within days and had to medically retire due to the back injury.  He reported that there were signs of a prior injury at the time of the surgery.  The Veteran now has a residual left peroneal palsy with foot drop and uses a heal lift.  He also has left lateral sciatic nerve dysfunction.  The examiner elicited loss of motion and left lower extremity neurological findings upon examination.  

In the examiner's opinion, the Veteran's current back disability was not the result of the March 1966 military lumbar spasm injury.  During the treatment in March 1966, he was diagnosed as having a spasm without identification of the etiology.  The Veteran was seen generally eight more times before separation without any back pain or spasm for the remainder of his service.  Further, the Veteran did not develop chronic or continuous back symptoms until the injury while working in a shipyard pipefitter necessitating urgent surgery and his subsequent medical retirement.  What the Veteran has reported from his post surgery conversation with Dr. Walsh was hearsay.  Further, the contention by the Veteran that Dr. Walsh observed an old injury during the operation is not documented by the file.  Additionally, the Veteran was asymptomatic and able to pursue active and heavy duty employment as a shipyard pipefitter until his injury.  
Analysis

Initially, the Board recognizes that the Veteran has provided lay evidence of his symptoms, their onset, and the continuing presence of symptoms thereafter.  The preliminary issue now addressed by the Board is the opinions expressed by the Veteran as to what disabilities he has and their relationship to service. 

Competency of evidence is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159(Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms. 

While the Veteran is competent to describe symptoms both during service, and since service, he is not a doctor competent to diagnosis his condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an inservice condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, degenerative disc disease) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe his symptoms of the lower back, unless degenerative disease is a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (on the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Degenerative disease is not a condition under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, the diagnosis of degenerative disc disease cannot be made by the Veteran as a lay person based on mere personal observation.  That is, perceived symptoms of the lower back may be experienced by any lay person, but the actual medical diagnosis of the cause for such symptoms is not competent unless provided by a doctor trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a low back disability, or more generally, that the current degenerative changes in the back is due to service is essentially no more than the opinion of a layman.  It is not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important; however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.  Therefore, to this extent only, the Veteran's opinions are excluded. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of symptoms of the lower back such as pain.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

It is not clear from the Veteran's statements and testimony if he is asserting that he has been experiencing pain or other symptoms since the steel arch incident in service in March 1966.  His testimony is clear that he experienced some back problems after service on at least two occasions, seeking treatment as a civilian at Chelsea Navel Hospital. There is no evidence when either incident occurred, that is, he did not testify that the treatment at Chelsea occurred within a year after separation.  Nor has the Veteran testified that back symptoms prevented him from carrying out his duties while in service.  Service treatment records, including the separation examination, do not indicate any problems after March 1966.

To the extent that the Veteran asserts continuity of symptoms since service, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence). 

In this instance, the Veteran sought treatment in service for muscle spasms.  At the separation examination, however, the physical examination of the back was normal. The next known date of treatment was in 1978 after injuring himself at work.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim). The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Here, the lapse of time from separation in 1967 to the first notation of complaints or treatment of the back in 1978 weighs against the Veteran's assertions of continuous symptoms such as pain. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the treating medical records and subsequent treating records against the Veteran's statements that injury to the back in service has caused him problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for more than a decade following separation. 

In addition, the Board notes that at least once, possibly more, the Veteran injured his back at work at times more recent to the diagnosis of degenerative changes in the back. The intercurrent injury in interrupts continuity of symptomatology and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  Furthermore, as noted, the VA examiner determined the subsequent injury did not aggravate a back disability that had its onset in service. 

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his back disability, the Veteran is not as credible as the documented medical evidence that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not stated that a physician told him that his current disability is caused by or related to service.  He does state that Dr. Walsh told him after the surgery that he had signs of an old injury after the October 1978 surgery.  The Board finds him credible in this regard and therefore the VA examiner's observation that this conversation is hearsay does not matter.  The Veteran did have a prior injury as documented in the service record.  What the VA examiner also concluded is that the Veteran continued service without further complaints or treatment and was then able to work in a heavy labor environment as a shipyard pipefitter for many years until injuring himself in 1978.  It was that injury that is the cause of the Veteran's current lumbar spine disability.  Further, the Veteran has not stated that Dr. Walsh told the Veteran the in-service injury caused the surgical findings of an old injury.  Dr. Walsh told the Veteran he could not pinpoint the date of the old injury which does not preclude other, non-service events such as the times the Veteran experienced pain and sought treatment at the Chelsea Naval Hospital.

As the Veteran's lay evidence is not credible evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The only competent medical evidence is the opinions of the VA examiners in May 2008 (with the October 2008 addendum) and June 2012. The examiners are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the June 2012 VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  The examiner noted, for instance, what treatment was provided in service and the lack of findings at separation regarding the back.  He also noted the lack of any treatment until 1978 and that the Veteran was able to work in a labor situation without problems until the work injury.  The examiner also took into account all of the medical evidence of record.  He set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service. The Board therefore finds that the opinion of the February 2012 VA examiner as persuasive evidence against the claim for service connection for a low back disability, to include degenerative disc disease.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in their opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current disability of the lumbar spine or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of the lumbar spine and service, including the documented treatment for muscle spasms.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a lumbar spine disability, degenerative disc disease, is denied.


REMAND

The claim for service connection for a right elbow disability was appealed as a claim for service connection for degenerative joint disease of the right elbow.  Both the medical evidence, including the entrance examination, and the Veteran's testimony establishes that the Veteran suffered a fracture of the right elbow after he fell out of an apple tree when he was seven years old.  

Although the Veteran was provided VA examinations in May 2008 and June 2012 regarding service connection for the right elbow, the Board has determined that the examinations are inadequate to decide the claims of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

First, neither the May 2008 VA examination nor the June 2012 examination discussed whether service aggravated the residuals of the Veteran's pre-existing  residuals of a right elbow fracture in accordance with 38 C.F.R. § 3.306.  Second, the June 2012 VA examiner made two diagnoses: degenerative joint disease of the right elbow and a partial avulsion of the right biceps muscle.  In the examiner's opinion, the right biceps muscle diagnosis caused the Veteran's loss of elbow flexion.  While the examiner discussed the relationship of service to other findings of the elbow, such as the residuals of a prior fracture, the examiner did not discuss the relationship of the right biceps muscle disability to service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the June 2012 orthopedic examination, if available, prepare an addendum opinion, and, if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.
 
The examiner is asked to determine whether the Veteran has any current right biceps muscle disability, and, if so, whether it is at least as likely as not (50 percent probability) that any right biceps muscle disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to specifically discuss the relationship between any diagnosed disability of the right biceps muscle causing loss of elbow flexion and the incident in service where the Veteran had his right arm twisted behind his back by an MP.  

The examiner is also asked to determine whether the Veteran's residuals of the right elbow fracture that occurred when the Veteran was a child worsened in service, and if so, whether it is clear and unmistakable (obvious and manifest) that the disability was not aggravated during service (in other words is it clear and unmistakable that the increase was due to the natural progression of the disease), including the incident where the Veteran had his right arm twisted behind his back by an MP.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

2.  After the development requested is completed, adjudicate the claim of service connection for a right arm disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


